Citation Nr: 0006578	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
include skin cancer due to exposure to Agent Orange.

2.  Entitlement to an increased evaluation for multiple nevi 
on the anterior and posterior aspect of the chest and history 
of scaly, flaking lesions of the scalp compatible with 
seborrheic dermatitis (previously shown as seborrheic 
keratosis and skin nevi), currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for remote injury 
to the right foot, hammertoe deformity of the 4th and 5th toes 
of the right foot with functional loss due to pain, currently 
rated as 20 percent disabling.

4.  Entitlement to an effective date earlier than November 3, 
1994, for the assignment of a 20 percent disability rating 
for remote injury to the right foot, hammertoe deformity of 
the 4th and 5th toes of the right foot with functional loss 
due to pain.  

5.  Entitlement to service connection for traumatic arthritis 
of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1960 to July 
1960, from October 1961 to November 1969, and from March 1971 
to July 1982.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1995, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which in pertinent part 
denied a compensable evaluation for service connected 
seborrheic keratoses and skin nevi and denied service 
connection for cancer due to Agent Orange exposure.  In 
addition, the RO reevaluated the veteran's service-connected 
right foot disorder to include traumatic arthritis; however, 
the claim for an increased evaluation for that disability, 
rated as 10 percent disabling, was denied.

This matter further arises from a December 1998 rating 
decision that granted a 20 percent disability evaluation for 
remote injury to the right foot, hammertoe deformity of the 
4th and 5th toes of the right foot with functional loss due to 
pain effective from November 3, 1994; and denied service 
connection for traumatic arthritis of multiple joints.

A personal hearing on appeal was held on December 9, 1996, in 
Montgomery, Alabama, before Nancy I. Phillips, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999) 
(amending 38 U.S.C.A. § 7107 (West 1991)).

The Board remanded the claim in April 1997 for additional 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.

While the appeal was in remand status, in a rating decision 
in December 1998, the RO assigned a 20 percent evaluation for 
remote injury to the right foot, hammertoe deformity of the 
4th and 5th toes of the right foot with functional loss due to 
pain, formerly rated as residuals, injury of right foot with 
clawing of 4th and 5th toes to include traumatic arthritis.  
The RO also assigned a 10 percent evaluation for multiple 
nevi on the anterior and posterior aspect of the chest and 
history of scaly, flaking lesions of the scalp compatible 
with seborrheic dermatitis (previously shown as seborrheic 
keratosis and skin nevi).  Although increased evaluations 
were assigned for these disabilities, the issues remain on 
appeal.

Where claimant has filed notice of disagreement (NOD) as to 
regional office (RO) decision assigning particular disability 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate pending appeal.  On a claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).

The attention of the RO is directed to the memos in the file 
requesting that the veteran be issues a statement of the case 
regarding his annual clothing allowance claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 but the evidence does not show that he has a disease 
listed at § 3.309(e).

3.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of residuals of exposure to Agent 
Orange.

4.  No present disability of skin cancer is shown.

5.  No competent medical evidence has been submitted 
establishing a link between the veteran's skin condition and 
exposure to Agent Orange during service.

6.  Recent VA skin examination findings, in June 1998, show 
one slightly elevated red area 2-3 mm in diameter, no flaking 
on the scalp and no scaly scalp lesions and no signs of 
seborrheic dermatitis noted on the face or on the chest.  
Multiple pigmented nevi were noted on both the anterior and 
posterior aspect of the chest.  

7.  The June 1998 VA examiner characterized the skin lesions 
on the scalp as minimal and found no significant lesions 
involving the head, face and neck


8.  The veteran's right foot disability is manifested by 
moderate functional impairment and functional loss due to 
pain.

9.  The veteran failed to complete an appeal within the 
required time on the issues of entitlement to an earlier 
effective date for the assignment of a 20 percent disability 
rating for a right foot disability and entitlement to service 
connection for traumatic arthritis of multiple joints.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a skin condition to include skin 
cancer claimed as residuals of exposure to herbicide agents 
used in Vietnam.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The criteria for a rating greater than 10 percent for 
multiple nevi on the anterior and posterior aspect of the 
chest and history of scaly, flaking lesions of the scalp 
compatible with seborrheic dermatitis (previously shown as 
seborrheic keratosis and skin nevi), have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (1999).

3.  The criteria for a rating greater than 20 percent for 
remote injury to the right foot, hammertoe deformity of the 
4th and 5th toes of the right foot with functional loss due to 
pain have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5284 
(1999).

4.  The veteran did not perfect an appeal by the filing of a 
timely and adequate substantive appeal as to the December 
1998 RO assignment of November 3, 1994, as the effective date 
for a 20 percent disability evaluation for remote injury to 
the right foot, hammertoe deformity of the 4th and 5th toes of 
the right foot with functional loss due to pain; therefore, 
the Board does not have jurisdiction and the issue is 
dismissed.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304 (1999).

5.  The veteran did not perfect an appeal by the filing of a 
timely and adequate substantive appeal as to the December 
1998 RO denial of service connection for traumatic arthritis 
of multiple joints; therefore, the Board does not have 
jurisdiction and the issue is dismissed.  38 U.S.C.A. §§ 
7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was granted by the RO in a rating decision 
in May 1970 for residuals of injury, right foot with fracture 
of 4th and 5th toes.  A noncompensable evaluation was assigned 
under diagnostic code 5299 effective from November 1969.  It 
was also noted that Morton's toe was considered a 
constitutional or developmental abnormality and not a 
disability under the law.  The noncompensable evaluation for 
a right foot disability was confirmed and continued by rating 
decision dated in August 1982.

Our review notes that, in a rating decision of August 30, 
1982, the RO granted service connection for residuals of scar 
from basal cell carcinoma, back of neck, completely excised, 
evaluated as noncompensable effective from August 1, 1982.  
This condition had been claimed as cancer by the veteran.  
Service connection was also granted for seborrheic keratoses 
and skin nevi, evaluated as noncompensable effective from 
August 1, 1982.  The September 1, 1982 notification to the 
veteran of the RO's determination referred to these service-
connected disabilities as new growth of the skin and skin 
condition.  In a rating decision in January 1985, the 
noncompensable evaluations were confirmed and continued.  

In a January 1985 rating decision, the RO increased the right 
foot disability evaluation to 10 percent effective from 
August 1, 1982, now rated under diagnostic code 5284 for 
residuals of injury of right foot with clawing of the fourth 
and fifth toes. 

Outpatient treatment records show that the veteran has had 
surgical removal of skin lesions.  The pathology reports from 
1988 to 1997 indicate that the incised lesions were diagnosed 
as intradermal nevus; skin with angiolipoma; lipoma; 
angiolipoma; dermal fibrosis, no evidence of neoplasm; 
multiple nevi and dysplastic nevus.  The pathology report in 
June 1989 for punch biopsies taken from the left upper 
abdomen and the left lower abdomen were diagnosed as 
consistent with dysplastic nevus.  In September 1989 there 
was re excision of the left mid side upper and left mid side 
lower, with a microscopic diagnosis of dermal fibroplasia and 
chronic inflammation consistent with previous biopsy site.  
The pathology report further indicated that there was no 
evidence of residual dysplastic nevus.  The pathology report 
in November 1994 had a diagnosis of angiolipoma times two.  

In November 1994, in pertinent part, the veteran sought 
increased evaluations for new growth of the skin and skin 
condition.  With his claim, the veteran submitted treatment 
records, pathology reports, and a newspaper article.  He was 
notified that an examination would be scheduled.

The veteran was afforded a VA skin examination in November 
1994.  The history, as reported by the veteran, was that he 
served in Vietnam and frequently did not wear a shirt.  He 
recalled that the area outside of his compound was 
periodically sprayed with an herbicide and while on a road 
convoy, the herbicide was directly sprayed upon him.  The 
veteran claimed that he now had recurrent skin growths above 
his waistline which he thought were related to the exposure 
to herbicides in Vietnam.  He has had multiple surgical 
removals of skin growths, including some recent removals.  
One was found to be a skin cancer and other lesions were 
dysplastic nevus and seborrheic keratosis.  At the time of 
the examination, the veteran had no known skin lesions.  

The objective findings noted sutures still in place from 
recent biopsy over the right upper extremity, right posterior 
side of the upper back and above the right elbow joint 
medially.  There were numerous petechiae present over his 
trunk area.  No growths were noted on his chest.  Several 
well healed scars were noted from previous biopsies located 
anteriorly on the chest and upper extremities bilaterally.  
The examiner noted that the skin growth occurred above the 
waist, over the chest, back and upper extremities with 
additional lesions on the abdomen.  The diagnosis was history 
of seborrheic keratosis, status post surgical removal; and 
history of skin cancer, right side of neck, status post 
surgical removal.  No active lesions were present consistent 
with skin cancer.  It was also noted that the veteran has a 
history of dysplastic nevus with no active lesions present.  
At the time of the examination, the pathology report was 
pending for the recent removal of three abnormal lesions.  As 
noted above, the diagnosis on the pathology report was 
angiolipoma times two.

A rating decision in July 1995 denied an increased evaluation 
for the service-connected seborrheic keratoses and skin nevi, 
and denied service connection for skin cancer due to Agent 
Orange exposure.  The RO noted that the evidence shows that 
the veteran had developed a traumatic arthritis in his right 
foot and amended the rating to include arthritis as a 
residual of the injury of the right foot.  However, the 
rating evaluation did not change as the RO determined there 
was no evidence of increased disability caused by the 
arthritis beyond the disability evaluation presently 
assigned.

The veteran presented testimony at a personal hearing before 
the undersigned Member of the Board in December 1996 as 
manifested by a copy of the transcript contained in the 
claims file.   The veteran testified as to symptoms and 
manifestations of his disabilities and the effect on his 
life.   

The veteran was afforded a VA medical examination in June 
1998.  The veteran reported that since the injury he has had 
chronic pain in the right foot.  The pain is felt almost 
daily and is worse with standing or squatting.  Walking can 
only be done for thirty to sixty minutes.  He only uses 
Tylenol for treatment.  The veteran also reported 
experiencing swelling of the right foot for the past three 
years.  The veteran related that he had been prescribed 
special shoes from VA but did not bring the shoes to the 
examination as they were in need of repair.  It was noted 
that no operation has been performed on the right foot and 
that the veteran does not use crutches, brace or cane for 
right foot problems.  He reported working at a furniture 
store collecting bills, doing deliveries and doing office 
work.  

Clinical findings revealed no tenderness and no edema.  
Hammertoe deformities in the fourth and fifth toes on the 
right foot were noted.  The interphalangeal joint in the 
fifth toe is fixed in flexion at 55 degrees.  The 
interphalangeal joint in the fourth  toe is fixed in flexion 
at 50 degrees.  It was noted that the veteran was able to 
evert and invert both feet without difficulty, there were 
good pulses and no decreased temperature.  It was also noted 
that there was no redness and no tenderness in the toes.  The 
veteran was able to stand on his heels and toes and walk 
without difficulty.  The examiner questioned the presence of 
a right limp favoring the right lower extremity.  No unusual 
wear was noted on the athletic-type shoes the veteran was 
wearing.  

The X-ray report indicated subungual spurs of the first toe, 
otherwise a normal right foot.  The diagnosis was remote 
injury to the right foot and hammertoe deformity of the 
fourth and fifth toes of the right foot.

The examiner wrote:

In the opinion of the examiner there is 
limitation of motion of the interphalangeal 
joints of the fourth and fifth toes.  No 
weakness or easy fatigability is noted.  No 
incoordination is noted.  No problems are noted 
with executing skill movements smoothly except 
there is fixation of the interphalangeal joints 
of the fourth and fifth toes.  In the opinion 
of the examiner there is moderate functional 
impairment because of this problem.

Functional loss due to pain in the opinion of 
the examiner, is moderately significant. 

Also in June 1998, the veteran was afforded a VA examination 
of the skin.  The clinical examination findings show one 
slightly elevated red area 2-3 mm in diameter.  The examiner 
noted no flaking on the scalp and no scaly scalp lesions.  
There were no signs of seborrheic dermatitis noted on the 
face or on the chest.  Multiple pigmented nevi, some 
pedunculated and some slightly elevated were noted on both 
the anterior and posterior aspect of the chest.  The examiner 
found no acne-like lesions.  It was noted that there were 
scaly, slightly red areas between some of the toes.  

The diagnoses were:

1.  History of scaly, flaking lesions of the 
scalp compatible with seborrheic dermatitis.
2.  Multiple nevi on the anterior and posterior 
aspect of the chest.
3.  Remote history of a skin cancer previously 
excised from the postauricular area, type 
unknown.
4.  Tinea pedis.

The examiner wrote:

The [veteran's] skin lesions on the scalp are 
minimal at this time, but the history is 
compatible with seborrheic dermatitis, which 
has come under fairly good control on present 
treatment.  This examiner does not see any 
evidence of chloracne nor any evidence of soft 
tissue sarcoma at the present time.  Color 
photographs were not made because no 
significant lesions were noted involving the 
head, face and neck.


In a December 1998 rating decision, based on the examination 
findings, the RO assigned a 10 percent disability evaluation 
under diagnostic codes 7899 and 7819 for multiple nevi on the 
anterior and posterior aspect of the chest and history of 
scaly, flaking lesions of the scalp compatible with 
seborrheic dermatitis (previously shown as seborrheic 
keratosis and skin nevi).  The 10 percent disability rating 
was effective from November 1994.  

Also in the December 1998 rating decision, based on the 
examination findings, the RO increased the disability 
evaluation to 20 percent disabling from November 1994 under 
diagnostic codes 5010 and 5284 for remote injury to the right 
foot, hammertoe deformity of the 4th and 5th toes of the right 
foot with functional loss due to pain (previously shown as 
residuals, injury of the right foot with clawing of 4th and 
5th toes to include traumatic arthritis DC 5284-5010).  

Analysis

I.  Service connection for skin condition, to include skin 
cancer, due to Agent Orange exposure

The veteran filed a claim for service connection for cancer 
due to Agent Orange exposure.  In the Board's remand in April 
1997, it was noted that based on testimony elicited during 
his personal hearing in December 1996, the veteran appeared 
to be claiming service connection for a type of skin cancer 
due to Agent Orange exposure.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1997) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (1999).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The beginning and ending dates of the Vietnam era are the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases.  38 C.F.R. § 3.2 (1999).  38 C.F.R. 
§ 3.307(a)(6) provides that for the purposes of the section 
regarding diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1999) a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

Further, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, the Court has held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

The Board finds that the claim is not well-grounded.  We 
acknowledge that exposure to herbicide agents is presumed for 
a veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era and who has a disease listed 
at 38 C.F.R. § 3.309(e).  However, the presumption of 
exposure to herbicide agents does not apply in this case as 
the veteran does not have a condition listed in 38 C.F.R. 
§ 3.309(e).  The veteran is already service connected for 
residuals of the skin cancer excised in 1969.  The current 
medical evidence does not reflect any other skin cancer.  Nor 
does the current medical evidence reflect that he has 
chloracne or soft tissue sarcoma at that time.  No 
significant lesions were noted involving the head, face and 
neck.  As noted above, a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.

Additionally, no medical opinion has been submitted which 
shows that the veteran any of the veteran's skin disorders is 
due to exposure to Agent Orange in service.  To support the 
claim, we have only the veteran's opinion of a causal 
connection between a skin condition to include skin cancer 
and exposure to Agent Orange in service.  The record does not 
contain any medical evidence corroborating the appellant's 
claim.  Personal statements made by the appellant are of 
little probative value without corroborating medical 
evidence.  While we do not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, none of the veteran's skin disorders is among the 
diseases that VA has determined may be presumed to be the 
result of his exposure to herbicides.  There is also no 
evidence of incurrence in service, and he has failed to 
present competent medical evidence showing a nexus between a 
present disability and an inservice disease or injury.  
Accordingly, the claim for service connection for residuals 
claimed as a skin condition to include skin cancer due to 
Agent Orange exposure is not well grounded.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied service 
connection for residuals of exposure to Agent Orange.  The 
Board has considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  38 
U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This obligation only attaches where the 
veteran's application is incomplete and references existence 
of evidence which could serve to render his claim plausible.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

We have not found that the veteran has put VA on notice of 
the possible existence of a specific, particular piece of 
evidence that, if submitted, could possibly make his claim 
plausible.  Nevertheless, the rating decision, statement of 
the case, and this Board decision inform the veteran of the 
evidence that is lacking to make his claim well grounded.  
Our decision relates that VA had determined that these 
conditions were not associated with herbicide exposure and 
there was no other basis for service connection.  In 
addition, VA had determined, under the authority granted by 
the Agent Orange Act of 1991, that a presumption of service 
connection was not warranted for any condition other than 
those for which VA had found a positive association between 
the condition and exposure to Agent Orange in Vietnam.  
Further, in this instance, the Board's decision informs the 
appellant that he needs to submit competent medical evidence 
of a nexus between a present disability, and an in-service 
disease or injury or a service-connected disability to have a 
well-grounded claim for service connection.

II.  Increased evaluations

The veteran claimed that his service-connected seborrheic 
keratosis and skin nevi and his right foot disability had 
worsened.  The United States Court of Claims for Veterans 
Appeals (prior to March 1, 1999, the U.S. Court of Veterans 
Appeals)(hereinafter "the Court") has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find these claims to be well 
grounded.  Furthermore, the veteran has not indicated that 
any probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (1999).  Although the evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(1999).  "[T]he regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1999).  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

A.  Multiple nevi on the anterior and posterior aspect of the 
chest and history of scaly, flaking lesions of the scalp 
compatible with seborrheic dermatitis (previously shown as 
seborrheic keratosis and skin nevi) 

The veteran's skin condition, multiple nevi on the anterior 
and posterior aspect of the chest and history of scaly, 
flaking lesions of the scalp compatible with seborrheic 
dermatitis (previously shown as seborrheic keratosis and skin 
nevi), has been evaluated by analogy under 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7819 for new growths, benign, skin, 
which are to be rated as "scars, disfigurement, etc."  The 
regulations also indicate that, unless otherwise provided, 
diagnostic codes 7807 through 7819 are rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  In general, the 
Schedule classifies most skin disorders as analogous to 
symptomatology of eczema.  38 C.F.R. § 4.118, Diagnostic 
Codes 7807-7819 (1999).

Diagnostic Code 7800 provides for a 10 percent evaluation for 
a moderately disfiguring scar of the head, face, or neck.  A 
30 percent evaluation requires that such a scar be severely 
disfiguring and this evaluation is especially appropriate if 
the scar produces a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent evaluation requires 
that such scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  The 10 percent evaluation 
may be increased to 30 percent or the 30 percent evaluation 
may be increased to 50 percent or the 50 percent evaluation 
may be increased to 80 percent if there is marked 
discoloration, color contrast, or the like in addition to 
tissue loss and cicatrization.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

Under Diagnostic Code 7806 for eczema, a 10 percent 
disability rating is warranted for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
In order to warrant a 30 percent evaluation, the evidence 
would have to show constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

In assigning a disability rating for a skin disorder, the 
Board notes that consideration must be given to the frequency 
and duration of the outbreaks as well as the appearance and 
virulence of the skin disorder during the outbreaks.  See 
Bowers v. Derwinski, 2 Vet App 675, 676 (1992).  See also 
Arms v. West, 12 Vet. App. 188, 198 (1999) (lay observation 
is competent to identify the existence of an observable skin 
disorder); Bruce v. West, 11 Vet. App. 405 (1998)(lay 
testimony of symptomatology may be regarded as supplementing 
VA examination).

Upon consideration of the medical evidence, lay history and 
testimony of record, the Board finds by a preponderance of 
the evidence, that a 30 percent disability rating is not 
warranted for the veteran's service-connected skin condition 
whether evaluated as analogous to disfiguring scars or to 
eczema.  In this respect, the appellant's seborrheic 
dermatitis manifests itself as scaly, flaking lesions of the 
scalp but is well controlled by medicated shampoo and 
symptoms were not noted at the June 1998 VA medical 
examination.  The veteran also has multiple nevi on the back 
and front chest.  The evidence, lay and medical, does not 
show that the lesions are extensive or that there is 
exudation.  Further, the evidence does not show "itching 
constant" associated with the service connected 	skin 
disorder.  Color photographs were not made as the examiner 
found no significant lesions involving the head, face and 
neck.  So, the Board concludes that the skin disorder is not 
markedly disfiguring.  Accordingly, the criteria for a rating 
greater than 10 percent have not been met.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).

B.  Remote injury to the right foot, hammertoe deformity of 
the 4th and 5th toes of the right foot with functional loss 
due to pain 

The veteran's right foot condition was originally evaluated 
under Diagnostic Code 5299-5282, for residuals of injury of 
right foot with fracture of the fourth and fifth toes.  This 
was subsequently changed to evaluation under Diagnostic Code 
5284 for residuals of injury of right foot with clawing of 
the fourth and fifth toes.  When the medical evidence showed 
the veteran had developed a traumatic arthritis, the RO added 
Diagnostic Code 5010, for arthritis due to trauma.  The 
veteran is currently evaluated for his right foot condition 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284 at 20 
percent disabling. 

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (1999). 

Diagnostic Code 5284, for other foot injuries, provides for a 
10 percent evaluation for a moderate disability, a 20 percent 
evaluation for a moderately severe disability, and a 30 
percent evaluation for a severe disability.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5284 (1999).

It must be noted that terms such as "moderate" and "severe" 
are not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence. 38 C.F.R. § 4.6 (1999).  It should also be noted 
that the use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Based on the medical findings and the veteran's contentions, 
the Board finds that the symptoms the veteran experiences in 
his right foot are adequately compensated by the current 20 
percent disability rating.  In the Board's view, the 
objective evidence is not indicative of severe right foot 
disability or functional impairment which could serve as the 
basis for the assignment of an evaluation in excess of 20 
percent disabling at the present time.

The Board places emphasis upon the June 1998 VA examination 
which indicates that the veteran has moderate functional 
impairment due to the hammertoe deformities.  Impairment of 
the foot to this degree is 10 percent disabling under 
Diagnostic Code 5284.  He also has moderately significant 
functional impairment of the foot due to pain, thereby 
warranting an additional 10 percent.  The Board finds that a 
20 percent disability evaluation overall is warranted on the 
basis of additional disability due to functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 9-98.

These symptoms and findings, however, are not sufficient to 
warrant a disability rating greater than 20 percent according 
to the rating schedule.  Any pain affecting function of the 
foot is not shown to a degree beyond that contemplated by the 
current schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which do not meet 
the criteria for the next higher schedular evaluation.  
Severe foot disability is not shown by the evidence.

Finally, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his right 
foot disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating greater than 20 percent for the veteran's 
service- connected remote injury to the right foot, hammertoe 
deformity of the 4th and 5th toes of the right foot with 
functional loss due to pain.


III.  Earlier effective date for the assignment of a 20 
percent disability rating for a right foot disability and 
service connection for traumatic arthritis of multiple joints

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773 (1946)); Breslow v. Brown, 5 
Vet. App. 560, 562 (1993)).

A notice of disagreement (NOD) is a document that initiates 
an appeal from an agency of original jurisdiction to the 
Board.  Burton v. Derwinski, 933 F.2d 988 (Fed. Cir. 1991).  
Upon receipt of an NOD, the RO issues a statement of the case 
(SOC).  After a claimant receives the SOC, he must file a 
jurisdiction-conferring Form 1-9 within sixty days from the 
date the SOC is mailed or within the remainder of the one-
year period from the date the notification of the RO decision 
was mailed, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  Archbold v. Brown, 9 
Vet. App. 124, 132 (1996).  Form 1-9 affords the appellant 
the opportunity to consider the reasons for an adverse RO 
decision, which is explained in the SOC, and to formulate and 
present specific arguments with respect to the decision made.  
38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. S 20.202; Roy v. Brown, 
5 Vet. App. 554 (1993).  A substantive appeal can be set 
forth on a VA Form 9 or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by the 
agency of original jurisdiction (AOJ).  See 38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.202.

The Board further notes that an appellant may request an 
extension of the period for filing a substantive appeal for 
good cause.  The request for such an extension should be in 
writing and must be prior to the expiration of the time limit 
for filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.202, 20.303 (1999).  Review of 
the claims file discloses no evidence that the appellant 
requested such an extension. 

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 (1999).  Under the 
provisions of 38 U.S.C.A. § 7108 (West 1991), if there is a 
failure to meet these requirements an application for review 
on appeal shall not be entertained.  Furthermore, it has been 
held that the timeliness standards are clear and unambiguous 
and that in the absence of a timely substantive appeal the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554 (1993).

The December 1998 determination of the RO is the action 
appealed on the issues of entitlement to an effective date 
earlier than November 3, 1994, for a 20 percent disability 
rating for remote injury to the right foot, hammertoe 
deformity of the 4th and 5th toes of the right foot with 
functional loss due to pain and entitlement to service 
connection for traumatic arthritis of multiple joints.  The 
date of notification of this decision was December 14, 1998.  
An NOD was received from the veteran on January 11, 1999, and 
the RO issued an SOC on January 27, 1999.  He was properly 
informed by the RO of the time period within which to perfect 
his appeal on these issues by filing a VA Form 9.

Under the circumstances described above, the Board finds that 
the veteran had one year from the date of notification or 
until December 14, 1999, to perfect an appeal concerning the 
propriety of the effective date for the 20 percent disability 
rating for remote injury to the right foot, hammertoe 
deformity of the 4th and 5th toes of the right foot with 
functional loss due to pain and entitlement to service 
connection for traumatic arthritis of multiple joints.  This 
was not done and, thus the appeal was not properly perfected.  
In addition, no document is contained in the record which 
could reasonably be construed as a substantive appeal during 
the applicable one-year period by virtue of the fact that it 
contains allegation of error or fact on these issues,  The 
Board is therefore without jurisdiction, and the claim is 
dismissed.


ORDER

A well-grounded claim for service connection for a skin 
condition to include skin cancer due to exposure to Agent 
Orange not having been submitted, the claim is denied.

An increased evaluation for multiple nevi on the anterior and 
posterior aspect of the chest and history of scaly, flaking 
lesions of the scalp compatible with seborrheic dermatitis 
(previously shown as seborrheic keratosis and skin nevi) is 
denied.  

An increased evaluation for remote injury to the right foot, 
hammertoe deformity of the 4th and 5th toes of the right foot 
with functional loss due to pain is denied.

The claim regarding the propriety of the effective date for 
assignment of a 20 percent evaluation for remote injury to 
the right foot, hammertoe deformity of the 4th and 5th toes of 
the right foot with functional loss due to pain, is 
dismissed.

The claim regarding the propriety of the denial of service 
connection for traumatic arthritis of multiple joints, is 
dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

